PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,586,827
Issue Date: 07 Mar 2017
Application No. 14/480,582
Filing or 371(c) Date: 8 Sep 2014
Attorney Docket No. AT3906BN

:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the Petition To Revive Patent After Unintentional Failure To Pay A Maintenance Fee Under 37 CFR 1.378(b), filed July 8, 2021, in the above-identified application. 

A review of the file record indicates that a Petition Under 37 CFR 1.378(b) was filed July 8, 2021.  Thereafter, a petition was auto-granted by EFS-Web on July 22, 2021.  Accordingly, the Petition Under 37 CFR 1.378(b), filed July 8, 2021, is moot. 

Any questions concerning this decision may be directed to the undersigned at (571) 272-3213.   


/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Petitions Paralegal Specialist
Office of Petitions